Citation Nr: 9902298	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-37 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to an increased evaluation for the residuals 
of a lumbar strain, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for the residuals 
of an injury to the left knee, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from June 1971 to August 
1994. 

This appeal arose from a November 1994 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied service connection for a 
bilateral hearing loss and which granted service connection 
for the residuals of a lumbar strain (10 percent disabling), 
residuals of a left knee injury (10 percent disabling), and 
sinusitis (0 percent disabling).  The case was then 
transferred to the St. Petersburg, Florida, RO, where the 
veteran testified at a personal hearing in April 1996.  In 
June 1996, the hearing officer issued a decision which 
increased the disability evaluations assigned to the service-
connected low back disorder and sinusitis to 20 percent and 
10 percent, respectively.  This decision also confirmed the 
denial of service connection for a bilateral hearing loss 
disability and the 10 percent disability evaluation assigned 
to the left knee disorder.  This decision of the hearing 
officer was promulgated by a rating decision issued that same 
month.  In November 1996, the RO issued a supplemental 
statement of the case which considered whether he was 
entitled to an increased evaluation for his sinusitis 
pursuant to the new regulations for rating respiratory 
disorders, which became effective October 7, 1996.  In June 
1998, the Board of Veterans' Appeals (Board) remanded this 
case so that a Travel Board hearing could be scheduled.  In 
lieu of a Travel Board hearing, the veteran testified via 
video conferencing before a member of the Board in October 
1998.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

According to DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Veterans Appeals (Court)  held that in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1997) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

It is found that the VA examination conducted in June 1996 of 
the veterans low back and left knee provides an inadequate 
basis upon which to determine entitlement to the benefits 
sought.  This examination does not provide the information 
required by DeLuca, supra.  Therefore, it is found that an 
additional examination would be helpful.

In regard to the veterans sinusitis, it is noted that the VA 
examination performed in June 1996 made reference to the 
frequency of his reported headaches.  However, it was not 
noted whether there was any pain, purulent discharge or 
crusting present.  Thus, this examination does not provide an 
adequate picture of his current disability; as such it cannot 
be determined whether or not he is entitled to an increased 
evaluation under either the old or new regulations.

Finally, the veteran has claimed that he currently suffers 
from a bilateral hearing loss, which he believes has gotten 
worse since his separation.  A hearing loss was noted on 
examinations conducted during service, in April 1989 and May 
1993.  However, the VA examination performed in October 1994 
found no such loss.  Unfortunately, no audiological 
examination was conducted during the June 1996 VA 
examination.  Therefore, it is unclear whether he currently 
suffers from a hearing loss, nor is it clear from the current 
record whether any hearing loss present is etiologically 
related to his service.  

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The veteran should be afforded a VA 
orthopedic examination by a qualified 
physician in order to fully assess the 
current nature and degree of severity of 
the veterans service-connected low back 
strain residuals and left knee injury 
residuals.  The claims folder must be 
made available to the examiner to review 
in conjunction with the examination, and 
the examiner is asked to indicate in the 
examination report that she/he has 
reviewed the claims folder.  All 
indicated special tests are to be 
performed and must include range of 
motion testing.  The examiner should note 
the range of motion of the low back and 
the left knee.  The examiner must obtain 
active and passive ranges of motion (in 
degrees), state if there is any 
limitation of function and describe it, 
and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the low 
back and left knee joint are used 
repeatedly.  Special attention should be 
given to the presence or absence of pain, 
stating at what point in the range of 
motion pain occurs and at what point pain 
prohibits further motion.  The factors 
upon which the opinions are based must be 
set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

2.  The RO should afford the veteran a 
complete sinus examination in order to 
fully evaluate the current degree of 
severity of the service-connected 
sinusitis with headaches.  The examiner 
should indicate the following are 
present:

	a) severe sinusitis with frequently 
incapacitating recurrences or with 
frequent headache, purulent discharge or 
crusting reflecting purulence; or

	b) three or more incapacitating 
episodes per year requiring prolonged (4 
to 6 weeks) antibiotic treatment or more 
than six nonincapacitating episodes per 
year of sinusitis characterized by 
headache, pain, and purulent discharge or 
crusting.

All indicated special studies deemed 
necessary should be accomplished.  The 
claims folder must be made available to 
the examiner to review prior to the 
examination so that the veterans entire 
history can be taken into consideration 
and the examiner is asked to indicate in 
the examination report that the entire 
claims file has been reviewed.

3.  The RO should afford the veteran a 
complete VA audiological evaluation in 
order to ascertain whether or not the 
veteran suffers from a current hearing 
loss disability.  If a current hearing 
loss disability is found, the examiner 
should review the entire claims file, to 
include the service medical records and 
the veterans testimony at his personal 
hearings, and render an opinion as to 
whether there is an etiological 
relationship between any hearing loss 
disability and his period of service.  
The claims folder must be made available 
to the examiner to review prior to the 
examination so that the veterans entire 
history can be taken into consideration 
and the examiner is asked to indicate in 
the examination report that the entire 
claims file has been reviewed.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veterans claims remain denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
